Title: To George Washington from Adam Stephen, 7 November 1755
From: Stephen, Adam
To: Washington, George



Sir,
Winchester Novr 7th 1755

Last night the Detachmt marchd with only Eight waggons at last; There is no more Salt here, of which I have acquainted Mr Dick, and desir’d him to forward the Quantity necessary, while the weather favourd us So much.
The Cattle from Carolina fall away much, and unless They are Slaughterd soon, they will not be worth while—I have procurd Several Cooper’s Tools here, and mentiond what we want to Mr Dick. I am to told Shepherd herds the Cattle Sent us by Govr Dobb’s at £60 ⅌ month. The Cattle from Augusta are all Save at Fort Cumberland; and as soon as Conveniences for Salting can be made The Rest shall be ordered up—I wait here to See the Detachmt from Frebg which is expected today, and to give Some necessary Orders, when I follow the Convoy which will halt at Edwards this night. I have found it necessary, to prevent the people from Abandoning This Valley on this Side the blue Ridge, to Send a party of men to Henry Enoch’s on Cape Capo—and promise a party to Watkins Ferry to guard the Magazine of provisions there. I hope this will meet with your approbation, when you hear that the Pannic which prevails, is so great as to make them leave their plantation on Opecan.
If a party is not Stationed on Cape Capo, The Enemy may come within four miles of Winchester before they are heard of, and indeed to Secure that Frontier properly Maryland ought to have 100 men at Cressops, 100 at the Conallaways—wt. a party at the Mouth of Little Cape Capo, another at Enoch’s, and another at the Mouth of Back Creek or Watkins Ferry. However, a proper Number at Fort Cumberland; and a Fort with a Garrison of 1000 Men near to Raes Town in pennylvania, would render all this a great deal less necessary.
The Inhabitants of Pennsylvania are more scared than hurt. I

can hear of no person that has seen this large Body of French & Indians—and am of Opinion that the Intelligence is not to be depended on—tho’ by Govr Morris Letter to you it Seems he believes it, But McSwine would certainly have heard Something of the Matter if Such a Number had come on this Side the mountains.
Capt. Woodward is returned with the party from Raes Town; without Seeing the Enemy; They Stayd too short a time; The Indians being disappointed in their Attacks, did not return so soon as they propos’d.
You See by the inclosd from Mr Callender that the French leave no Stone unturnd to secure all the Indians, on Susquenhanna, and their Emmisarrys are, at this instant among the Cherokees—I have reason to believe His Honr the Govnr has been much Abus’d by the five Indians, who pretended all to be of the Cherokees Nation—I have reason to believe that they were straglers[.] There are only two Cherokees—The fellow who pretended to be Chief is a Shanoe, one was an Adopted Catawba, another a Mingo.
While Traders are employd on these important Affairs nothing to our Advantage is to be Expected, and if ever we Secure an Interest among the Savages it will be Accomplishd by men of weight and Integrity—I must own I look upon this to be so important to the Colonies that no Expence, No pains, even by the Persons of greater Abilities is to be thought too much. Paris pretensions to bring in the 200 Cherokees, appears to me by Advice from a Rational person to be only a trick, to procure forgiveness, and recover the Govrs Countenance, after so many charges as had been justly lodged agt him by Mr Gist. By a particular & intimate Acquaintance of Paris’s, it has been acknowledged that he was the principle Cause of our not having the Cherokees Last Spring.
This moment arrived here Capt. Caton from Cannigochigoe, who inform that 150 Marylanders, and 350 Pennsylvanians have marchd towards the head of that Creek, but in the greatest disorder, without Command or knowledge of what they were about. There is not above ten men killd or taken which has occasioned all the Confusion in Pennsylvna—Sweringhame was orderd out last tuesday with 100 Men, to reconnoitre towards Sleepy-Creek, and the Warm Springs; but is not gone

yet[.] He & Caton cannot make up the Nu[mbe]r between them, so many have run off. The Inhabitants are dastardly, and in a proper temper to have any joke impos’d upon them. This argues the necessity of Compleating your Regimt.
Would the three provinces join, we could destroy the Kittanan & Shanse towns this winter—This Vigorous Step would most Effectually Secure our Frontiers. If Paris &c. go agt the Shanose town they will Certainly be beat. I have learned the French have a Fort at that place—I am with Respect Sir, Your

Adam Stephen


Please to Order up a Doctr immediatly.

